IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. PD-1211-20


                            NATHANIEL JOHNSON, Appellant

                                                 v.

                                  THE STATE OF TEXAS

         ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                 FROM THE NINTH COURT OF APPEALS
                       MONTGOMERY COUNTY

               Per curiam.

                                         OPINION

       We granted Appellant’s petition for discretionary review to decide whether a prior Arkansas

conviction could be used to satisfy the prior-conviction element of a felony family-violence assault

offense. Having considered the parties’ briefs and the record, however, we conclude that our

decision to grant review was improvident. We therefore dismiss Appellant’s petition for

discretionary review as improvidently granted.

Delivered: September 22, 2021
Do not publish